OPINION — AG — ** FREE FAIR BOARD — FUNDS ** WHERE THE COUNTY FREE FAIR BOARD IS, AND HAS BEEN, OPERATING UNDER THE PROVISIONS OF 2 O.S. 104 [2-104](A) — 2 O.S. 104 [2-104](M), AND THE LAND WHICH HAS BEEN USED AS THE FREE FAIR GROUNDS WAS DONATED FOR THAT PURPOSE, AND ALL BUILDINGS AND IMPROVEMENTS LOCATED THEREON WERE PAID FOR WITH MONEYS DERIVED FROM SOME ONE OR MORE OF THE SPECIAL "LEVIES" FOR FREE FAIR PURPOSES AUTHORIZED BY THE STATUTES WHICH NOW APPEAR AS 51 O.S. 104 [51-104](E) 51 O.S. 108 [51-108], 51 O.S. 117 [51-117], AND SOME OF THE BUILDINGS AND IMPROVEMENTS ARE SOLD FOR CASH, AND LATER SAID LAND AND IMPROVEMENTS (INCLUDING THAT PORTION OF THE CASH CONSIDERATION RECEIVED FOR THE LAND AND BUILDING AND IMPROVEMENTS REMAINING ON THE LANDS AT THE TIME OF THE SALE OF THE LANDS, WHICH REPRESENTED THE BUILDING AND IMPROVEMENTS) MAY, BY DIRECTION OF THE BOARD OF COUNTY COMMISSIONERS OF SUCH COUNTY, CONTAINED IN A WRITTEN RESOLUTION OF SAID BOARD OF COUNTY COMMISSIONERS ENTERED IN THE MINUTES OF ITS MEETINGS AT THE TIME SUCH MONEY IS RECEIVED, OR PRIOR THERETO, BE CREDITED TO SOME ONE OR MORE OF THE SPECIAL FAIR "BUDGET ACCOUNTS" WITHIN THE GENERAL FUND OF THE COUNTY WHICH ARE AVAILABLE (DURING THE SAME FISCAL YEAR, AND AFTER PROPER APPROPRIATION) FOR THE ACQUISITION OF LANDS FOR FREE FAIR PURPOSES AND FOR THE CONSTRUCTION OR ACQUISITION OF FREE FAIR BUILDINGS AND IMPROVEMENTS, AND THAT PART OF THE CASH CONSIDERATION RECEIVED FOR THE LAND AND THE BUILDING AND IMPROVEMENTS REMAINING THEREON AT THE TIME OF THE SALE OF THE LAND, WHICH REPRESENTS THE LAND BEING DISPOSED OF, SHOULD BE DEPOSITED TO THE CREDIT OF THE SPECIAL FAIR "BUDGET ACCOUNTS" WITHIN THE GENERAL FUND OF THE COUNTY, OR TO THE CREDIT OF REGULAR ACCOUNTS WITHIN THE GENERAL FUND OF THE COUNTY, AT THE CLOSE OF ANY FISCAL YEAR, BECOMES A PART OF THE GENERAL ASSETS OF THE GENERAL FUND FOR THE ENSUING YEAR;  BUT NONE OF SUCH CASH MAY BE PLACED IN A SPECIAL FUND WHICH WOULD BE AVAILABLE IN FUTURE YEARS FOR THE ACQUISITION OF A FAIR GROUND SITE OR THE CONSTRUCTION OR ACQUISITION OF FAIR BUILDING OR IMPROVEMENTS. (PURCHASE, BUY, EXPENDITURES, PROPERTY, BUILDINGS, PUBLIC PROPERTY, FUNDS, DEPOSITED, PROCEEDS APPROPRIATIONS, GIFTS, DONATIONS) CITE: 2 O.S. 104 [2-104], 2 O.S. 108 [2-108], 19 O.S. 1 [19-1]  19 O.S. 342 [19-342] [19-342], 62 O.S. 335 [62-335], ARTICLE X, SECTION 10, 2 O.S. 131.1 [2-131.1], 2 O.S. 131.18 [2-131.18] [2-131.18] (JAMES C. HARKIN)